DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Capelli (Registration No. 38,405) on May 25, 2022.
The application has been amended as follows:
In The Claims
 Claim 7, in line 4, “the monitored network security filter” has been replaced with --the network security filter--.
Claim 8, in line 1, “recited in claim 1” has been replaced with --recited in claim 7--.
Claim 13, in line 8, “a data intercept component” has been replaced with --a data intercept device--.
Claim 17, in line 3, “device” has been replaced with --filter--.
Claim 20, in line 21, “the monitored network security filter” has been replaced with --the network security filter--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest determining whether the captured data packets are associated with non-malicious network traffic; generating a matching pattern of the captured data packets determined non-malicious network traffic; generating test traffic packets utilizing the matching pattern of the captured data packets determined to be non-malicious network traffic; injecting the generated test traffic packets into the network security filter; and determining if the injected test traffic packets are treated as a DoS attack by the network security filter, as specified in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Andriani, Matthew et al (WO 2016/035083 A1) discloses non-disruptive DDOS testing.
Mukerji et al (US Patent No. 10,270,794 B1) discloses detection of denial of service attacks.
Paul et al (US Patent No. 11,075,886 B2) discloses server traffic monitoring.
Rooney et al (US 2006/0010389 A1) discloses identifying DDOS attack within a network.
Bjarnason et al (US 2022/0078205 A1), same assignee, discloses DDOS countermeasures using statistical analysis.
St. Pierre (US 2021/0266343 A1), same inventive entity, discloses avoidance of over mitigation during DDOS filtering.
St. Pierre (US 2021/0160283 A1), same inventive entity, discloses management of BotNet attacks.
O’Hara et al (US 2021/0126940 A1), same assignee, discloses mitigation of DDOS attack using IP location services.
St. Pierre (US 2021/0120032 A1), same inventive entity, discloses detecting malicious packets in edge network devices.
St. Pierre (US 2020/0389431 A1), same inventive entity, discloses network monitoring with differentiated treatment of authenticated network traffic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472